Cook, J.,
dissenting. I respectfully dissent. As the majority notes, the dispositive issue in this case is whether the board of elections abused its discretion or clearly disregarded applicable law by denying Stutzman’s protest. Because the board clearly disregarded the election falsification language requirement of R.C. 3599.36, Stutzman is entitled to the requested writ of prohibition.
As the majority recognizes, R.C. 3599.36, the statute later in date of enactment, prevails over former R.C. 3501.38(J). See R.C. 1.52(A) (“If statutes enacted at the same or different sessions of the legislature are irreconcilable, the statute latest in date of enactment prevails”). “[T]he settled rule is that election laws are mandatory and require strict compliance,” and that “[substantial compliance is acceptable only when an election statute expressly permits it.” (Emphasis added.) State ex rel. Thurn v. Cuyahoga Cty. Bd. of Elections (1995), 72 Ohio St.3d 289, 294, 649 N.E.2d 1205, 1209-1210; State ex rel. Citizens for Responsible Taxation v. Scioto Cty. Bd. of Elections (1992), 65 Ohio St.3d 167, 169, 602 N.E.2d 615, 617. We have held that the election falsification language requirement at issue here is mandatory and requires strict compliance. See State ex rel. Griffin v. Krumholtz (1982), 70 Ohio St.2d 125, 127, 24 O.O.3d 234, 235, 435 N.E.2d 1110, 1111-1112.
The majority erroneously rules on the supposed intent of the General Assembly to support its departure from the statutory language. “In order to determine legislative intent it is a cardinal rule of statutory construction that a court must first look to the language of the statute itself.” (Emphasis added.) State v. Jordan (2000), 89 Ohio St.3d 488, 492, 733 N.E.2d 601, 605. R.C. 3599.36 is unambiguous and must be applied as written, without resort to interpretative rules that would apply only if the statutes were ambiguous. State ex rel. Wolfe v. Delaware Cty. Bd. of Elections (2000), 88 Ohio St.3d 182, 186, 724 N.E.2d 771, 774; Bailey v. Republic Engineered Steels, Inc. (2001), 91 Ohio St.3d 38, 39-40, 741 N.E.2d 121, 123.
*520R.C. 3599.36 provides that “[e]very paper, card, or other document relating to any election matter that calls for a statement to be made under penalty of election falsification shall be accompanied by the following statement in boldface capital letters: ‘Whoever commits election falsification is guilty of a felony of the fifth degree.’ ” (Emphasis added.) This statute sets forth a patent and unambiguous requirement that the majority concedes was not satisfied here. The majority simply holds that these errors are “technical” and hence not fatal to the petition. But there is nothing in the statutory language that distinguishes between “technical” and “nontechnical” statutory violations. In making this distinction, the majority has inserted words that are not included in these statutes. See Bailey, 91 Ohio St.3d at 39-40, 741 N.E.2d at 123 (“In considering statutory language, it is the duty of the court to give effect to the words used in a statute, not to delete words used or to insert words not used”). Although we have a duty to liberally construe statutes in favor of the constitutional right to referendum, requiring the falsification statement in R.C. 3599.36 does not contravene this duty; it merely applies the plain language of the applicable statutes. E. Ohio Gas Co. v. Wood Cty. Bd. of Elections (1998), 83 Ohio St.3d 298, 302, 699 N.E.2d 916, 919.
Furthermore, the majority’s reliance on authorities such as Stern v. Cuyahoga Cty. Bd. of Elections (1968), 14 Ohio St.2d 175, 43 O.O.2d 286, 237 N.E.2d 313, is misplaced. That case’s dictum — stating that absolute technical compliance with statutory election petition requirements is not always necessary — is limited to cases “where the statute requires only substantial compliance,” which is not the case with the statute involved here. (Emphasis sic.) Id. at 184, 43 O.O.2d at 291, 237 N.E.2d at 319; see, also, State ex rel. Esch v. Lake Cty. Bd. of Elections (1991), 61 Ohio St.3d 595, 597, 575 N.E.2d 835, 837 (“The court of appeals properly distinguished Stem * * * because the statutes in [that case] expressly allowed substantial compliance, and R.C. 731.31 does not”); but, cf., State ex rel. Fite v. Saddler (1991), 62 Ohio St.3d 170, 580 N.E.2d 1065.
The board of elections here did not even reach the analysis engaged in by the majority concerning the lack of an R.C. 3599.36 election falsification statement because it wrongly concluded that this requirement did not become effective until August 28, 2001. As the majority points out, this portion of R.C. 3599.36 was in effect as of December 9, 1997, and during the time the referendum petition was circulated and signed.
The Legislative Service Commission noted that the Am.Sub.H.B. No. 5 amendment to R.C. 3501.38(J), effective August 28, 2001, merely changed that section to comport with the continuing viable and controlling law set forth in R.C. 3599.36:
“Continuing law makes election falsification a felony of the fifth degree (sec. S599.36 — not in the act). But, under former law, various forms in the Election *521Law, and in other parts of the Revised Code, that had to be signed under ‘penalty of election falsification’ incorrectly identified the penalty for the offense as imprisonment for not more than six months, a fine of not more than $1,000, or both; these sanctions pertain to the time when the offense was a misdemeanor of the first degree. The act changes these incorrect references to match continuing law’s felony of the fifth degree’ status of election falsification.” (Emphasis added.) Legislative Service Commission, Final Bill Analysis of Am.Sub.H.B. No. 5, at 11.
The board’s reliance on the fact that the petition was on a form prescribed by the Secretary of State is also misplaced because the form was prescribed in November 1996, which predates the December 9, 1997 amendment to R.C. 3599.36 that is dispositive here. In fact, in State ex rel. Ascani v. Stark Cty. Bd. of Elections (1998), 83 Ohio St.3d 490, 700 N.E.2d 1234, the Secretary of State denied a protest to a local option petition that included the R.C. 3599.36 election falsification statement instead of the former R.C. 3501.38(J) language. One could reasonably infer from Ascani that the Secretary of State viewed R.C. 3599.36 to set forth the required election falsification statement, not former R.C. 3501.38(J). See State ex rel. Stevens v. Geauga Cty. Bd. of Elections (2000), 90 Ohio St.3d 223, 227, 736 N.E.2d 882, 885, quoting State ex rel. Herman v. Klopfleisch (1995), 72 Ohio St.3d 581, 586, 651 N.E.2d 995, 999 (“ ‘[W]hen an election statute is subject to two different, but equally reasonable, interpretations, the interpretation of the Secretary of State, the state’s chief election officer, is entitled to more weight’ ”).
Finally, I would note that in Griffin, 70 Ohio St.2d at 127, 24 O.O.3d at 235, 435 N.E.2d at 1111-1112, we rejected an argument comparable to the ones espoused by the majority and the board by holding:
“Relator’s argument that his statement more accurately described what election falsification entailed is without merit. To adopt relator’s argument would necessarily require this court to find that relator, and not the General Assembly, is in the best position to determine the appropriate language to be included in referendum petitions. This we decline to do.” (Emphasis added.)
Similarly, we should not substitute our judgment as to what is or is not required for election petitions in contravention of the plain language provided by the General Assembly in its statutes. The General Assembly is in the best position to determine the applicable requirements for election petitions and it has done so here by enacting R.C. 3599.36. By amending R.C. 3599.36 in 1997, the General Assembly’s uncontroverted intent was that petition signers and circulators be aware that election falsification is a felony of the fifth degree. The majority’s interpretation does not comport with this intent. This decision can only add confusion to the election process as to whether other statutory require-*522merits need to be followed or can be ignored on the basis that they are only “technical” requirements.
Donald J. McTigue, for relator.
Stephen J. Pronai, Madison County Prosecuting Attorney, for respondents.
As even the majority recognizes, the board clearly disregarded the specific requirements of R.C. 3599.36. Therefore, based on the applicable standard, Stutzman is entitled to the requested writ of prohibition.
Moyer, C.J., concurs in the foregoing dissenting opinion.